             Case 1:20-cv-01893-RCL Document 5 Filed 07/17/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA
___________________________________
                                    )
CHRISTINA PATTERSON FAY,            )
                                    )
            Plaintiff,              )
                                    )   Case No. 1:20-cv-01893-RCL
v.                                  )
                                    )
HUMANE SOCIETY OF THE               )
UNITED STATES, et al.               )
                                    )
            Defendants              )
___________________________________ )

              DEFENDANT TOWN OF WOLFEBORO, NEW HAMPSHIRE’S
             MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION

        NOW COMES the Defendant, Town of Wolfeboro, New Hampshire (“Wolfeboro”), by

and through its attorneys, BONNER KIERNAN TREBACH & CROCIATA, LLP1, and hereby

respectfully submits this Motion to Dismiss. In support of its Motion, Wolfeboro states as

follows:

        1.       The Plaintiff, Christina Patterson Fay (“Plaintiff”), has filed a three (3) count

Complaint arising from events and circumstances surrounding her arrest and conviction for

animal cruelty charges in New Hampshire. The counts include federal constitutional claims, a

RICO conspiracy, and various common law tort claims including theft, conversion, defamation,

slander, trespass, and intentional infliction of emotional distress.

        2.       Wolfeboro moves to dismiss the Complaint in its entirety for lack of personal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(2).




1
  Bonner Kiernan, et al. is local counsel for Defendant, Town of Wolfeboro, New Hampshire and the firm of
Devine, Millimet & Branch, Professional Association.
             Case 1:20-cv-01893-RCL Document 5 Filed 07/17/20 Page 2 of 3




       3.       In the alternative, Wolfeboro requests that this Honorable Court transfer this case

to the District of New Hampshire pursuant to 28 U.S.C. § 1404(a).

       4.       In further support of its Motion, Wolfeboro relies upon and incorporates herein by

reference its Memorandum of Law in Support of Motion to Dismiss.

       5.       Filed herewith is a Proposed Order on Motion to Dismiss pursuant to Local Civil

Rule 7(c).

       WHEREFORE, Wolfeboro respectfully requests that this Honorable Court:

       A.       Dismiss the Plaintiff’s Complaint in its entirety for lack of personal jurisdiction;

       B.       Alternatively, transfer this case to the United States District Court for the District

of New Hampshire pursuant to 28 U.S.C. § 1404(a); and

       C.       Grant Defendant Town of Wolfeboro such other and further relief as this Court

deems just and equitable.



                               Respectfully submitted,

                               BONNER KIERNAN TREBACH & CROCIATA, LLP


                               /s/ Katherine B. Yoder
                               _________________________________
                               Katherine B. Yoder, Esq. (Bar No. 477980)
                               1233 20th Street, N.W., Suite 800
                               Washington, D.C. 20036
                               (202) 712-7000 (telephone)
                               (202) 712-7100 (facsimile)
                               kyoder@bonnerkiernan.com
                               Attorneys for Defendant
                               TOWN OF WOLFEBORO, NEW HAMPSHIRE




                                                   2
           Case 1:20-cv-01893-RCL Document 5 Filed 07/17/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 17th day of July 2020, a copy of the foregoing Defendant

Town of Wolfeboro, New Hampshire’s Motion to Dismiss for Lack of Personal Jurisdiction, which

was filed electronically in this case on July 17, 2020, was sent via first class mail, postage prepaid, to:

        Paul Zukerberg, Esq.
        ZUKERBERG & HALPERIN, PLLC
        1790 Lanier Place NW
        Washington, DC 20009
        (202) 232-6400
        paul@zukerberg.com
        Attorney for Plaintiff

        Gabriela Richeimer, Esq.
        1775 Pennsylvania Avenue NW, Suite 400
        Washington, DC 20006
        (202) 747-5107
        gaby.richeimer@clydeco.us
        Attorneys for Defendants Humane Society
        of the United States and Leana Elaine Stormont


                                                 /s/ Katherine B. Yoder

                                                 Katherine B. Yoder




                                                    3
